JUSTICE HOLDRIDGE, dissenting: I respectfully dissent. The claimant presented medical opinion testimony establishing a causal connection between his cubital tunnel syndrome and his July 1996 accident. The employer’s only medical opinion as to causation was stricken, thus leaving the claimant’s medical opinion testimony unrebutted. Here, we are being asked to revisit the question of the role unrebutted medical opinion evidence plays in the question of causation. As the claimant points out, under the analysis of the court in Dean, 143 Ill. App. 3d at 345, 493 N.E.2d at 20, unrebutted medical testimony as to causation would have been binding upon the Commission as a matter of law. However, as the majority notes (308 Ill. App. 3d at 1042), the Dean court’s rationale for holding the Commission bound has been recently rejected by this court. Kraft, 287 Ill. App. 3d at 532, 678 N.E.2d at 1253-54; Sorenson, 281 Ill. App. 3d at 383-84, 666 N.E.2d at 720. Unlike Dean, which held that unrebutted medical testimony cannot be rejected by the Commission, the state of the law now holds that such unrebutted testimony cannot be arbitrarily rejected. Kraft, 287 Ill. App. 3d at 532, 678 N.E.2d at 1253-54. The majority quotes Justice Webber’s dissent in Dean as the rationale for this change, which noted that if the Commission were bound by the sole medical testimony it “would be forced to find that the earth is flat if such testimony were presented” (Dean, 143 Ill. App. 3d at 346, 493 N.E.2d at 21 (Webber, EJ., dissenting)). 308 Ill. App. 3d at 1042. While the concern that the Commission would be hit with “flat earth” testimony is not completely out of the realm of possibility, I am now convinced that the cure is worse than living with the remote possibilities that were present under the Dean analysis. Indeed, under the Dean formula, the appellate court,-with its power of de novo review, would have been able to rectify any “flat earth” findings. It would appear to me that by holding that the Commission is free to reject the only evidence before it as to causation, so long as that rejection is not arbitrary, we have lowered the standard of review on this crucial matter to one of an abuse of discretion. See Kellett v. Roberts, 281 Ill. App. 3d 461, 466, 667 N.E.2d 558, 562 (1996) (a decision is an abuse of discretion when it is arbitrary or exceeds the bounds of reason). In my opinion, such a minimal level of review to be exercised by this court could lead to an erosion of the overall uniformity of precedent in the field of workers’ compensation law. I would also note my opinion that abandoning the Dean analysis may lead to needless increased litigation. Under Dean, all parties knew that in order to litigate the issue of causation, it would at least be necessary to present competing expert testimony on the issue. Some might argue that this requirement was a low hurdle over which almost every claimant and employer could jump. Nonetheless, without the requirement of competing medical evidence, a party might be more inclined to wade into battle in hopes that the Commission might reject the other party’s unrebutted medical evidence, albeit not in an arbitrary manner. I make this observation knowing that in the instant case the employer attempted to present competing evidence, but it was rejected on a foundational basis. Still, I believe my point remains valid. In short, I would accept the claimant’s invitation to return to the bright-line test concerning expert opinion testimony previously articulated in Dean, i.e., if a party is unable to at least present competing expert medical evidence as to causation, it should not have any opportunity to prevail on that issue. A return to that standard would serve claimants, employers, and the Commission itself better than the current system. Based upon the foregoing, I would find that the Commission erred in finding that claimant failed to establish a causal connection between his cubital tunnel syndrome and his July 1996 accident. I would reverse the Commission and remand for an appropriate award of benefits.